Title: To Thomas Jefferson from William Goforth, Jr., 23 January 1807
From: Goforth, William, Jr.
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            Cincinnati Jany. 23d. 1807.
                        
                        I received a letter from Mr. Caspar Wistar junr. dated 1 Decr. 1806. on behalf of the APS of Philadelphia,
                            requesting information concerning the Head of the Mammoth the Bones of a large animal with Claws an account of other
                            unknown Bones—and also my opinion of the probability of procuring more bones and the method of attempting it—and I was
                            desired to address my answer to you.
                        Unaccustomed to correspond with the learned, my life has been spent in the active duties of my profession,
                            among the labouring class of mankind, and it is with reluctance I proceed to give what little information I am possessed
                            of to your learned body; but relying upon the urbanity of the Society, and actuated by an ardent desire to contribute my
                            mite to the furtherance of Science, I feel much more reluctance to withold it.
                        The bones I collected were unfortunately entrusted to the care of a person who descended the Mississippi with
                            them some Months since whether he proceeded to Europe with them I am ignorant; as from accident, or some other cause, I
                            have received no account either of him or them. My answer cannot therefore be expected to contain accurate or exact
                            descriptions of the Bones; but such a general description as I can give from memory follows.
                        The part of a Head which was in my possession and which I thought to be the Head of the Mammoth appeared
                            small—I only possessed the Maxilla superior, and Maxilla inferior, with the Teeth The Maxilla superior was furnished
                            with 4 large Teeth 2 on each side of the Jaw. The 2 nearest the fore part of the jaw were Molares, and had two points or
                            cones on each side of the tooth. The other two (likewise Molares) back teeth had three points or bones on each side of the
                            Tooth making double processes thickly enamelled on the cones or masticating surface.
                        The Maxilla inferior was in two parts naturally, with the same as in the Maxilla superior and from the
                            appearance of both jaws I concluded they had their full compliment of teeth—I judged the Head to which these bones
                            belonged was small as I had Teeth of the same kind more than five times the size of the largest in either jaw—each under
                            jaw with the Teeth weighed 48℔.
                        I had a number of Teeth Ribbed Transversly on the Masticating surface and enammelled weighing from 1½ ℔ to 12
                            ℔ each.
                        Of Teeth of the Mammoth kind furnished with double coned or blunt pointed processes on the masticating
                            surface and thickly enamelled and generally 4 processes for insertion in the jaw, as many as a waggon and four Horses
                            could draw weighing from 5 or 6 and some 20 ℔ each.
                        One small femoris wt. 31 ℔—4 Ribbs weight and length not recollected—they appeared to be so connected with
                            the vertebra as to throw their edge outwards—1. Tusk weighing 100 ℔  21 Inches in circumference in the middle which was the Thickest part—1 other Tusk wt. 150 ℔ 23 Inches in
                            circumference and measuring 10 Feet-6 In. in length Its form thus [GRAPHIC IN MANUSCRIPT]—one Horn 5 feet long wt. 21 ℔
                        The bones of one paw which nearly filled a flour barrel it had 4 Claws and when the bones were regularly
                            placed together measured from the Os Calcis to the end of either middle claw 5 feet-2. Inches.
                        The bones of this paw were similar to those of a bears foot—When I found these bones I found large
                            quantities of bears bones at the same time and had an opportunity of arranging and comparing the bones together—and the
                            similarity was striking in every particular except the size.
                        The Vertebrea of the Back and neck when arranged in order with the os sacrum and Coccyges measured nearly
                            60 feet allowing for cartilages—tho I am not confident the Bones all belonged to one animal and the number of vertebra I
                            do not recollect.
                  I had some thigh bones of incognita of a monstrous size when compared with my other bones, which I much regret I neither weighed or measured—and a number of large bones so much impaired by time it was fruitless to conjecture to what part of any Animal they belonged.
                        As to the probability of obtaining more bones and the method of attempting it—The best answer I can give
                            will be a relation how & where I procured the forementioned. They were all procured at a place called Big Bone Lick
                            about 60 miles below this place and 3 from the Ohio. From my long residence in this Country I had long cherished a strong
                            desire to make researches at Big Bone Lick but my circumstances (having a large family and my practice as a physician tho’
                            extensive is not proffitable owing to the poverty of the people) would not enable me to bear the necessary expences.
                        About 3 years ago some persons understanding the avidity with which Skeletons of this kind were sought after
                            in Europe and beleiveing a complete Skeleton of the Mammoth might be procured and that it would sell well in Europe were
                            induced to become sharers in the expence of procuring one. I accordingly proceeded to Big Bone Lick and with a few hands
                            such as our trifling resources would permit commenced my researches when the Agent of David Ross of Virginia who owns the
                            tract of land forbid me proceeding further since which time I have endeavoured by every means which my contracted
                            situation enables me to procure liberty to prosecute my search.—
                        Big Bone lick was formerly a Salt Marsh—Salt is made there at present—We generally dug thro’ several layers
                            of small Bones in a stiff blue clay such as Deer Elk Buffalo and bear Bones in great number many of them much broken,
                            below which was a strata of Gravel and salt water in which we found the large Bones some nearly 11 Feet deep in the ground
                            tho’ formerly they were found upon the surface—The large bones were not found regularly connected together as those of a
                            carcass which had been consumed by time without disturbance and I was led to form strong suspicions that Carcasses of the
                            large animals were preyed upon and the bones scattered here and there—I am so firmly persuaded that large nay almost any
                            quantity of the Teeth Bones and Tusks may be procured that I have long entertained a sanguine hope of bettering my
                            circumstances by procuring skelletons provided I could obtain permission to prosecute my search—Perhaps it may be in the
                            power of your learned Body to procure me this permission—or if the society would wish collections of the Bones of these
                            non descripts for their own use I would undertake to superintend the collection and forward it to Philadelphia or
                            elsewhere for such compensation as the Society should think proper to allow me for my trouble and quitting my business
                            during the time of the work—I spent about 4 weeks in my former research with 4 and sometimes 5 hands—and I expect with
                            proper funds to employ 8 or 10 hands who must be found with victuals and liquor I could completely search the whole Lick—The expence would be about $1.25 each man. We could take provision from this Town or take a Hunter to kill for us—I have
                            now respected Sir given all the information that Suggests itself and have mentioned the place where the collection is to
                            be made—and I hope the Society will endeavour to procure me liberty from David Ross of Virginia to prosecute my search—or that they will close with my proposal as I am confident the Society will not use the information I have given them to
                            my disadvantage in any manner
                  I am Sir with sincere wishes that you may long continue your labors for the benifit of your
                            Country, with great respect your friend & Humble. Servt.
                        
                            Wm. Goforth Jr.
                            
                        
                    